Citation Nr: 0325744	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On August 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran's personnel records 
indicate that he was referred to a 
community mental health facility for 
treatment during his service from August 
1978 to November 1978, while stationed at 
Fort Sill, Oklahoma.  Furnish this 
information to the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request all 
available mental hygiene records 
concerning this treatment.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

2.  Only after the development described 
above has been completed and any 
available records have been incorporated 
into the claims file, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:

The veteran should be scheduled to 
undergo a VA examination, conducted by a 
psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed 
schizophrenia.  If no such disorder is 
currently found, the examiner should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed schizophrenia.  Following 
an examination of the veteran and a 
review of his medical records and 
history, including all pre-service 
medical records showing treatment for 
psychiatric symptomatology, all service 
medical records including the 1978 
personnel records notations showing 
counseling for unacceptable social 
behavior, and all post-service medical 
records, the psychiatrist should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
schizophrenia existed prior to his 
entrance into the service.  If so, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's schizophrenia was 
aggravated/increased in disability during 
his service, and whether such increase 
was due to the natural progress of the 
disease.  Additionally, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
claimed schizophrenia became manifest 
during his active service, was incurred 
during his active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active service.  Lastly, the psychiatrist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed schizophrenia is related to any 
post-service event(s) or diseases.  If 
the etiology of the veteran's mental 
disorder is attributed to multiple 
factors/events, the examiner should so 
indicate.  It is requested that the 
psychiatrist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's mental disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



